Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 05/17/22.
Claims 1-3, 5-10 and 12-22 remain pending in the application. 
• Claims 1, 8 and 15 are currently amended. 
• Claims 4 and 11 are canceled. 
• Claims 21 and 22 are new.
Response to Arguments
3.	Applicant’s arguments filed 05/17/22, with respect to the rejections of claims 1-3,5,8-10,12 and 15 under 35 U.S.C. 103 as being unpatentable over Aparin (US 20140269864) (see IDS) in view of Rimini et al (US 20130044791) (see IDS) have been fully considered and are persuasive.  The rejection has been withdrawn because of amendments. 
Allowable Subject Matter
4.         Claims 1-3, 5-10 and 12-22 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 8 and 15, the prior art of record, specifically Aparin (US 20140269864) (see IDS) teaches in fig. 1, a wireless communication device (see wireless device 102, [0024], The wireless device 102 may include a transceiver) comprising: a transmission radio frequency (RF) chain configured to transmit a radio signal (fig.1, Tx signal 148); and processing circuitry (fig.6, processor 625, [0123]) configured to cause the wireless communication device to, detect that the transmission RF chain has transited to a first active state ([0030] active transceiver, the wireless device 102 may be configured to transmit a broadcast Tx signal 175 and receive desired Rx signals 177 through a single antenna 104. In full-duplex mode, the wireless device 102 may transmit broadcast Tx signals 175 and receive desired Rx signals 177 at the same time. However, in full-duplex systems, a portion of the Tx signal 148 may leak onto the received Rx signal 112 as Tx leakage 173 (e.g., through the duplexer/transformer 150). 
Rimini et al (US 20130044791) (see IDS) teaches in [0078]-[0079] , In FIG. 5, The NL-IC may be made of a non-linear function generator 552 followed by an adaptive weight generator 554, the proposed NL-IC exploits the fact that the transmitted signal is known a priori. The NL filter mimics, in digital domain, the same non-linear distortions applied by the analog quadrature down-conversion to the Tx-leakage signal. In [0079] ,First, the transmit baseband (Tx BB) in phase (I) and Quadrature (Q) samples prior to DAC 514 are fed to a non-linear adaptive filter 550. The non-linear filter may reconstruct the same distortion order (for example, quadratic) as the one responsible for Tx self-jamming. The distorted version of the Tx BB signal may be scaled by variable complex coefficients to adjust for magnitude and phase prior to subtraction. The reconstructed IM2D distortion may then be subtracted from the composite signal made of desired Rx plus distortion prior to modem processing. The delay block 570 represents the fact that the Tx BB samples may need to be delayed to time-align them with the observed ones at the output of receiver chain.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the processing circuitry is configured to cause the wireless communication device to determine whether to detect the updated value of the phase of the self-interference signal including determining whether a duration period of the inactive state is greater than a threshold time as recited in claims 1, 8 and 15.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 20, 2022